Citation Nr: 0914935	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right foot disability.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

When this case was most recently before the Board in April 
2007, it was remanded in part and decided in part.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's right foot disability is no more than 
moderately severe.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
foot disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in November 2003 and February 
2007.  They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the February 2007 letter was mailed after the 
initial adjudication of the claim, the Board finds that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in February 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

According to the Rating Schedule, foot injuries warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected right foot disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Veteran was granted service connection for a broken arch 
bone of the right foot in November 1954.  The disability was 
assigned a noncompensable rating at that time.  In November 
2000, the disability rating was increased to 10 percent under 
Diagnostic Code 5284, effective September 8, 2000.  The 
Veteran filed the instant claim for an increased rating for 
this disability in October 2003.

The Veteran was afforded a VA examination in response to his 
claim in December 2003.  During the examination, the Veteran 
complained that his right foot pain had gotten worse.  The 
examiner noted good range of motion and fair muscle power.  
An X-ray study of the foot showed fracture fragment and 
degenerative changes at the first metatarsal internal 
cuneiform joint.  There were also plantar and posterior 
calcaneal spurs present.  A diagnosis of traumatic arthritis 
with painful exostosis on the right foot with plantar and 
posterior calcaneal heal spurs was rendered.

A private X-ray study of the right foot in May 2004 revealed 
evidence of fusion of the proximal shaft of the third and 
fourth metatarsals which could have been due to previous 
injury and surgical procedure.  There was moderate 
hypertrophic degeneration of the first tarsal metatarsal 
joint with spurring at the dorsal aspect.  There was small 
spurring of the posterior and posterior plantar aspect of os 
cacis.  There was evidence of the old healed fractures of the 
shaft of the proximal phalanx of the great toe.  There were 
no actual fractures, dislocations, or active bone disease.  
An impression of fusion of the proximal shaft of the third 
and fourth metatarsal, moderate degeneration of the first 
tarsal metatarsal joint and small calcaneal spurs was noted.

A June 2003 private podiatry report from Dr. Goldsmith 
indicates that the Veteran was unable to walk barefoot and 
wore rigid support shoes.  The examiner noted that the 
Veteran's symptoms have worsened with age.  Upon examination, 
the examiner noted decreased height of the medial 
longitudinal arch of the right foot.  There was an orthopedic 
abnormality of the right dorsal arch with painful, palpable 
exostosis of the midfoot, especially the first, third, and 
fourth bases and medial cuneiform.



A May 2004 private radiology report shows that there was 
evidence of fusion of the proximal shaft of the third and 
fourth metatarsals.  There was also moderate degeneration of 
the first tarsal metatarsal joint and small calcaneal spurs.

Another report from Dr. Goldsmith from June 2004 notes a 
painful right arch, dorsal tarsal metatarsal and tarsal 
degenerative joint disease and bone fragments.  A November 
2008 statement from Dr. Goldsmith reveals that the Veteran 
suffers from severe osteoarthritis of the right medial mid 
foot.  Symptoms included pain, difficulty bearing weight, and 
limping, all worsened by cold weather.  He opined that the 
Veteran's condition will not improve with age.

The Veteran was afforded another VA examination in April 
2006.  The examiner indicated that the Veteran was examined 
by him in October 2000 for his right foot disorder and that 
there was nothing new to report on that disorder except for 
the claimants own self-reported worsening of pain of the 
right foot.  

A private MRI of the right foot in July 2008 showed advanced 
osteoarthritis at the first and second metatarsal joints and 
moderately advanced osteoarthritis at the medial and 
intermediate cuneiform intertarsal joint.  There was mild 
osteoarthritis at the intermediate lateral cuneiform, lateral 
cuneiform articulation at the third through fifth 
tarsametatarsal joints.  There was also mild flexor hallucis 
longus and peroneus longus tendon tenosynovitis, as well as 
minimal tibialis posterior tendon tenosynovitis.

The Veteran also was afforded a VA examination in January 
2009.  Upon examination, the Veteran complained of constant 
pain in his right foot, exacerbated by standing and walking.  
The examiner noted that the Veteran had a stroke five years 
ago, which caused left hemiparesis.  As a result, the Veteran 
has had to bear more weight on his right lower extremity.  
The examiner also observed that the Veteran wore a corrective 
shoe insert and used a cane in his right hand.  A physical 
examination revealed several tender bony prominences, 
abnormal as a result of the prior fracture.  There was no 
edema, weakness, or instability of the foot.  There was 
tenderness to palpation and when the Veteran's forefront was 
attempted to be moved, it caused increased painful motion.  
There was limitation on the Veteran's standing and walking, 
secondary to pain.  The Veteran was able to walk 
approximately 100 feet very slowly with the use of a cane, 
and had considerable pain in the foot.  There were no signs 
of abnormal weight bearing on the Veteran's almost brand-new 
shoes, no signs of abnormal callosities or breakdown of the 
skin of the right foot, and no evidence of flat foot.  The 
Veteran was diagnosed with traumatic arthritis of the right 
foot, secondary to service-connected fracture of the right 
foot.  The examiner opined that it is more likely than not 
that the Veteran's exostosis, calcaneal spurs, and bone 
fusions of the right foot are related to his service-incurred 
fracture of the right foot with arthritis.  The functional 
impairment resulting from this disability was deemed to be 
"moderately severe."

As the Veteran's right foot disability is currently rated as 
20 percent disabling under Diagnostic Code 5284, in order for 
a higher disability evaluation of 30 percent to be assigned, 
the evidence of record must show that his foot disability 
more nearly approximates severe functional impairment.  Based 
on the foregoing evidence of record, the Board finds that the 
Veteran's right foot disability more nearly approximate the 
criteria for a 20 percent disability rating.  In so finding, 
the Board notes that the January 2009 examiner described the 
functional impairment resulting from the Veteran's foot 
disability to be moderately severe, not severe.  While there 
is evidence of pain, there is no evidence of weakness, or 
instability of the foot, and the reported pain is consistent 
with the assigned evaluation.  X-ray studies likewise 
revealed moderately severe degeneration.  In sum, the medical 
evidence demonstrates that the Veteran's right foot 
disability does not more nearly approximate the severe level 
of disability required for a higher evaluation than the 
moderately severe level of disability contemplated by the 
assigned evaluation.    

The Board has considered whether there is any other schedular 
basis for assigning a higher rating, but has found none.  In 
particular, the Board notes that the Veteran has not been 
found to have flatfoot, claw foot, hallux valgus or rigidus, 
hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a right foot disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


